Citation Nr: 1721889	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability, currently diagnosed as a right knee strain, to include as secondary to service-connected right ankle strain.

2.  Entitlement to service connection for a left knee disability, currently diagnosed as osteoarthritis, to include as secondary to service-connected right ankle strain.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to October 1971 and from November 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2016, the Board remanded these claims for additional development.  The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2016, at which time he was diagnosed with a right knee strain and left knee osteoarthritis.  The examiner opined that it was less likely than not that the knee disabilities were related to service, or were secondarily connected to or aggravated by his service-connected right ankle.  The examiner relied on the absence of treatment records, but did not discuss the Veteran's testimony that he had experienced knee pain since service, or that the ankle instability had caused him to fall.

The examiner did not discuss the theories that the in-service falls, documented infection, or exposure to the cold, caused his current knee disabilities.  Further, there was no rationale offered as to why the knee disabilities were not secondary to the service-connected right ankle disability.  

Similarly, the treatment records indicate the Veteran had a diagnosis of plantar fasciitis of the left foot, heel spur with plantar fasciitis of the right foot, and degenerative arthritis of the left foot.  The Veteran was afforded a VA examination in April 2016, at which time the Veteran's left foot arthritis diagnosis was noted; however, the examiner stated that there was no evidence of a right foot disability.  The examiner then opined that it was less likely than not that the left foot disability was related to or occurred in or aggravated by service or aggravated by his service-connected right ankle disability.  The examiner's rationale was that service treatment records are silent for a significant foot injury during service, and the Veteran also did not complain of foot pain until 2009 or 35 years since discharge from service.  

The Board finds an addendum opinion is necessary.  The April 2016 VA examiner did not to discuss the Veteran's contention that his in-service exposure to the cold caused his current foot disabilities.  The examiner also did not discuss the diagnosed heel spur with plantar fasciitis of the right foot.  Furthermore, although the examiner explained his opinion regarding direct service connection, there was no rationale offered as to why it was opined that the Veteran's foot disability was not secondary to his service-connected right ankle disability; the examiner also did not address the Veteran's theory that he had trouble with weight bearing due to his ankle, and has to wear special shoes that affect his feet.

Here, the Veteran indicated in a May 2010 statement that his treating physician, Dr. B., informed him that he had septic arthritis inflammation of a joint due to a bacterial infection by an injury or during a surgery.  The Veteran indicated that the only surgery he ever had was on his leg in a hospital in Viet Nam.  See May 2010 statement.  The Veteran then stated that records from a previous physician, Dr. G., could be found at his current physician's, Dr. B., office.  The Board notes that service treatment records document that the Veteran suffered from "extreme swelling" in the right leg, below the knee, in Vietnam in June 1970, thought to be from an insect bite.  

A request to obtain records from Dr. B.'s office was sent in July 2010; however, it was limited to records pertaining to bilateral hearing loss and hypertension.  A response was received in September 2010, indicating that records had previously been sent, but the medical records coordinator would send past medical records again.  A copy of several treatment records were attached to the response.  Importantly, the Board notes that these records were from previous treatment facilities, and not current treatment records from Dr. B.  Given that the Veteran reported that Dr. B. discussed his in-service leg injury and provided a diagnosis of septic arthritis inflammation, the Board finds a remand is necessary to obtain all records documenting treatment from Dr. B.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of treatment by Dr. B. at Canon Creek Clinic. 

Tell the Veteran that he may submit the records himself. 

The Veteran must be notified of any records that cannot be obtained, the efforts made to obtain them, and what further actions will be taken on the claims.

2.  Obtain an addendum opinion for the Veteran's right and left knee disabilities.  

If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed.  

The claims folder must be made available to the examiner for review.  

a)  The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

i) the Veteran's right or left knee disability had an onset during service or was otherwise caused or aggravated by a disease or injury in service, to include exposure to cold temperatures, the right leg infection or falls; and,

ii) the right or left knee disability is proximately due to or aggravated (beyond a natural progression) by his service-connected right ankle strain; 

The examiner should discuss the Veteran's reports of frequent falls due to service connected ankle instability and of knee pain since service.  The examiner should state whether there is any medical reason for rejecting these reports.  The absence of treatment records is, by itself, an insufficient legal reason for rejecting the veteran's reports, unless the existence of the records would be medically expected.

b)  The examiner should discuss the Veteran's May 2010 contention that he had septic arthritis inflammation due to the injury incurred during service.

The examiner should provide reasons for these opinions.

3. Obtain an addendum opinion for the Veteran's right and left foot disabilities.  

If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  

The claims folder must be made available to the examiner for review.  

a)  The examiner should review the claims file, and offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

i) the Veteran's diagnosed right foot disability (heel spur with plantar fasciitis) or left foot disability (plantar fasciitis and degenerative arthritis) had an onset during service or was otherwise caused or aggravated by a disease or injury in service, to include exposure to cold temperatures, the right leg infection or falls during service; and,

ii) the Veteran's right or left foot disability is proximately due to or aggravated (beyond a natural progression) by his service-connected right ankle strain;


b)  The examiner must consider the Veteran's statements regarding onset, in-service symptoms, and continuity of symptomatology since service. 

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

All opinions must be supported by reasons.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

